ON MOTION FOR CLARIFICATION OR REHEARING
PER CURIAM.
Appellee Central Florida Utilities, Inc. (CFU), by motion filed February 24, 1984, seeks clarification or, in the alternative, rehearing of our decision filed February 9, 1984, because the parties are in disagreement as to the legal effect of that decision. CFU sets forth six specific questions for us to answer; however, none of these questions was briefed or argued on the main appeal. The questions posed are more properly submitted to the Department of Environmental Regulation (DER) for hearing, including the taking of evidence, if necessary, and for decision by DER upon an expedited basis, as directed in our decision.
Since the filing of our decision on February 9, 1984 there has been sufficient time for DER to hear not only the questions posed in CFU’s motion, but also objections and comments by Reedy Creek Improvement District on CFU’s application, as well as to issue a ruling thereon. If DER does not afford expedited relief in this matter upon proper request, the aggrieved party may then seek appropriate relief in this court.
Motion DENIED.
ERVIN, C.J., and BOOTH and ZEH-MER, JJ., concur.